J-S14022-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.C., A MINOR                          IN THE SUPERIOR COURT OF
                                                                 PENNSYLVANIA

                                                              No. 1381 EDA 2014


              Appeal from the Dispositional Order of April 4, 2014
             In the Court of Common Pleas of Northampton County
                     Criminal Division at No(s): JV-30-2014


BEFORE: DONOHUE, OLSON AND MUSMANNO, JJ.

MEMORANDUM BY OLSON, J.:                                       FILED APRIL 01, 2015

        Appellant, D.C., appeals from the order of disposition entered on April

4, 2014. We vacate and remand.

        On March 10, 2014, following an adjudicatory hearing, Appellant, a

minor,1 was adjudicated delinquent for acts constituting involuntary deviate

sexual intercourse with a child and indecent assault.2 On April 4, 2014, the

juvenile court entered its order of disposition, wherein the juvenile court

committed Appellant to the Northampton County Juvenile Justice Center –

Special Treatment Unit and subjected Appellant to lifetime registration under

42    Pa.C.S.A.   § 9799.15(a)(4)       of     the   Sex    Offender   Registration   and

Notification Act (hereinafter “SORNA” or “the Act”).


____________________________________________


1
 At the time Appellant committed the offense in this case, Appellant was 15
years old and a resident of Pennsylvania.
2
    18 Pa.C.S.A. §§ 3123(b) and 3126(a)(7), respectively.
J-S14022-15



       Appellant filed a timely notice of appeal.    Appellant now raises the

following claims to this Court:3

         1. Is juvenile sex offender registration under [42 Pa.C.S.A.
         § 9799.10 et seq.] inconsistent with the juvenile act?

         2. Does juvenile sex offender registration under [42
         Pa.C.S.A. § 9799.10 et seq.] constitute punishment?

         3. Does juvenile sex offender registration under [42
         Pa.C.S.A. § 9799.10 et seq.] create an irrebuttable
         presumption that violates a juvenile’s right to due process?

         4. Does juvenile sex offender registration under [42
         Pa.C.S.A. § 9799.10 et seq.] violate a juvenile’s right of
         reputation?

         5. Does juvenile sex offender registration under [42
         Pa.C.S.A. § 9799.10 et seq.] violate the cruel and unusual
         punishment clauses of the Pennsylvania and United States
         Constitutions?

Appellant’s Brief at 4 (some internal capitalization omitted).

       While   the current appeal was pending before this Court, the

Pennsylvania Supreme Court decided In the Interest of J.B., ___ A.3d

___, 2014 WL 7369785 (Pa. 2014) and held “that the application of SORNA’s

current lifetime registration requirements upon adjudication of specified

offenses violates juvenile offenders’ due process rights by utilizing an


____________________________________________


3
  The juvenile court ordered Appellant to file and serve a concise statement
of errors complained of on appeal, pursuant to Pennsylvania Rule of
Appellate Procedure 1925(b). Appellant complied with the juvenile court’s
order and, within his Rule 1925(b) statement, Appellant listed the claims he
currently raises on appeal.



                                           -2-
J-S14022-15



irrebuttable presumption.” In the Interest of J.B., ___ A.3d at ___, 2014
WL 7369785 at *13.

       J.B. unquestionably applies to Appellant’s case, as Appellant was

subject to SORNA’s lifetime registration requirement simply because he was

adjudicated delinquent for acts which would constitute involuntary deviate

sexual intercourse.4 Specifically, under 42 Pa.C.S.A. § 9799.12, Appellant’s

involuntary deviate sexual intercourse adjudication caused him to be defined

as a “juvenile offender” under SORNA;5 and, since Appellant was defined as

a   “juvenile    offender”     under     SORNA,    42   Pa.C.S.A.   §§ 9799.13(8)

and 9799.15(a)(4) rendered Appellant automatically subject to lifetime

registration under the Act.6,      7
                                       Therefore, in accordance with our Supreme
____________________________________________


4
  The Commonwealth concedes that J.B. “controls the instant matter.”
Commonwealth’s Letter, 1/2/15, at 1.
5
  42 Pa.C.S.A. § 9799.12 (defining the term “juvenile offender,” in relevant
part, as follows: “[a]n individual who was 14 years of age or older at the
time the individual committed an offense which, if committed by an adult,
would be classified as an offense under . . . [18 Pa.C.S.A. §] 3123 (relating
to involuntary deviate sexual intercourse). . . [and was] adjudicated
delinquent for such offense on or after the effective date of this section”).
6
  42 Pa.C.S.A. § 9799.13(8) (“The following individuals shall register with
the Pennsylvania State Police as provided in sections 9799.15 (relating to
period of registration), 9799.19 (relating to initial registration) and 9799.25
(relating to verification by sexual offenders and Pennsylvania State Police)
and otherwise comply with the provisions of this subchapter: . . . (8) An
individual who, on or after the effective date of this section, is a juvenile
offender who was adjudicated delinquent within this Commonwealth . . .
and: (i) has a residence within this Commonwealth; (ii) is employed within
this Commonwealth; or (iii) is a student within this Commonwealth”).




                                           -3-
J-S14022-15



Court’s opinion in J.B., application of SORNA’s lifetime registration provision

against Appellant is unconstitutional, as it was based upon an irrebuttable

presumption that arose from Appellant’s adjudication on a specified offense.

      Order     of     disposition   vacated.     Case   remanded.   Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/2015




                       _______________________
(Footnote Continued)
7
  42 Pa.C.S.A. § 9799.15(a)(4) (“an individual specified in section 9799.13
(relating to applicability) shall register with the Pennsylvania State Police as
follows: (4) A juvenile offender who was adjudicated delinquent in this
Commonwealth . . . shall register for the life of the individual”).



                                            -4-